      Case 7:18-cv-08761-KMK-JCM Document 63 Filed 04/12/21 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 CARLOS GARCIA,

                           Plaintiff,
                                                                  18-CV-8761 (KMK)
                         -v-
                                                                       ORDER
 THOMAS GRIFFIN, et al.,

                           Defendants.


KENNETH M. KARAS, United States District Judge:

       In an Opinion & Order signed July 9, 2020, the Court dismissed without prejudice

Plaintiff’s claims against Defendants Bellamy, Stanaway, Gutwein, Griffin, and Giordano. (Op.

& Order 10–11 (Dkt. No. 51).) The Court warned, however, that if Plaintiff failed to submit a

second amended complaint within 30 days of the Opinion & Order, his claims against these

Defendants could be dismissed with prejudice. (Id. at 11.) On August 14, 2020, Plaintiff

requested an extension to submit his second amended complaint, (Dkt. No. 53), and the Court

subsequently gave Plaintiff until September 9, 2020 to do so, (Dkt. No. 54). Plaintiff requested

an additional extension on September 21, 2020. (Dkt. No. 56.) Although the Court again

granted the request, giving Plaintiff until October 21, 2020 to submit his second amended

complaint, it cautioned there would be no further extensions. (Dkt. No. 57.) Because Plaintiff

failed to comply with the October 21 deadline and then failed to submit his second amended

complaint—or otherwise communicate with the Court—at any time in the following six months,

(see Dkt.), his claims against Defendants Bellamy, Stanaway, Gutwein, Griffin, and Giordano

are dismissed with prejudice.
      Case 7:18-cv-08761-KMK-JCM Document 63 Filed 04/12/21 Page 2 of 2




       The Court will hold a status conference with respect to Plaintiff’s remaining claims on

April 22, 2021 at 10:00 A.M. (See Dkt. No. 62.) The Clerk of Court is respectfully directed to

mail a copy of this Order to Plaintiff.

SO ORDERED.

DATED:         April 12, 2021
               White Plains, New York
                                                    ____________________________________
                                                    KENNETH M. KARAS
                                                    UNITED STATES DISTRICT JUDGE
